 iIn the Matter of NORTH AMERICAN AVIATION INC.andUNITEDAUTO-MOBILE WORKERS OF AMERICA,LOCAL No. 228, C. I.O.Case No. B-1067.-Decided January 8, 1940AircraftManufacturingIndustry-Investigation of Representatives:petitionfor, dismissed,where no substantial question concerning the representation ofemployees had arisen:change in affiliation fromC. I. O. to A. F. of L.by peti-tioning union subsequent to first hearing on petition;no evidence of substantialrepresentation of employees by either union on date of change in affiliation ; noevidence of substantial representationof U. A. W. A.-A. F.L. subsequent to thatdate; no evidence of representation of new Local organizedby U. A. W. A.-C. I. O.Mr. Frank A.Mouritsen,for the Board.Gibson, Dunn & Crutcher,byMr. J. Stuart Neary,of Los Angeles,Calif., for the Company.Gallagher,Wirin, d Johnson,byMr. Leo GallagherandMr. LeeStanton,of Los Angeles, Calif., andMr. James M. Orr,of Los Angeles,Calif., for the U. A. W. A.-C. I. O:Mr. E. L. Lynch,of Los Angeles, Calif., for the I. A. M.Mr. Charles F. West, Jr.,of Los Angeles, Calif., for the U. A. W. A.-A. F. of L.Mr. A. H: Peterson,of Los Angeles, Calif., for the A. F. of L.Mr. James M. CarterandMr. Jimmie Goss,of Los Angeles, Calif.,for the Welders.Mr. Wallace Cooper,of counsel to the Board.SUPPLEMENTAL DECISIONANDORDERSTATEMENT OF THE CASEOn July 25, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election 1 in the above-entitled proceeding, in which it found in substance (1) that a questionaffecting commerce had arisen concerning the representation of em-113 N. L. R. B. 1134. In the same Decision, the. Board, in Case No. R-1008, certifiedUnited AircraftWelders of America, herein called the Welders, as exclusivebargainingrepresentative of all welders employed by the Company.This Certification is not affectedby the proceedings subsequent to the Decision.19 N. L. R. B., No. 26.222 -NORTH AMERICAN AVIATION INCORPORATED223,ployees of North American Aviation, Inc., Inglewood, California,herein called the Company, and (2) that the production employees andthe employees in the finished parts stores department, the dispatch andfollow-up department, the electrical-maintenance department, theshipping department, the general plant-maintenance department, theinspection department, the material control-stores department, theflight test and service department, the tool-design department, and theloft and pattern section of the factory and general clerical department,of the Company at its Inglewood, California, plant, exclusive ofwelders, employees with the power to hire and discharge, foremen,supervisors, engineers, police, and office and clerical employees, con-stituted a unit appropriate for the purposes of collective bargaining,and directed that an election by secret ballot be conducted withinfifteen (15) days from the date thereof among the employees in saidappropriate unit to determine whether or not they desired to be repre-sented by United Automobile Workers of America, Local No. 228,affiliatedwith the Committee for Industrial Organization, hereincalled the U. A. W. A.-C. I. 0., for the purposes of collectivebargaining.On July 28, 1939, United Automobile Workers of America, LocalNo. 228, affiliated with the American Federation of Labor, hereincalled the U. A. W. A.-A. F. of L., filed with the Board a motionto reopen the record herein, alleging, in substance, that on May 24,1939,the membership of Local No. 228 had voted to change its affiliation fromthe C. I. O. to the A. F. of L. On the same date, the InternationalAssociation of Machinists, herein called the I. A. M., filed with theBoard its exceptions to the aforesaid Decision and Direction of Electionwith a request that the said Decision and Direction be vacated andthat either (1) a new election be directed with the I. A. M. on theballot or (2) the record be reopened to enable the I. A. M. to presentevidence in support of its exceptions.On August 7, 1939, the Amer-ican Federation of Labor, herein called the A. F. of L., filed withthe Board a motion to reopen the, record for the purpose of takingfurther evidence as to the identity of the labor organization involved.2On August 8, 1939, the U. A. W. A.-C. I. O. filed with the Board amotion to suspend the Direction of Election "until such time as thecourts in the State of Michigan have determined the issues aris-ing out of the split in the International Union of the United Auto-mobile Workers of America, . . . and until the interests of the workersof said company will be best served by such election."On August 8,1939, the Board issued an amendment to the Direction of Elections At a hearing, subsequently held, the A.F. of L.and the I. A. M. withdrew thesemotions,stating that they would rely on the motion to reopen the record previously filedby the U.A.W. A.-A.F. of L. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDpostponing the election* until "such time as the Board may in thefuture direct."',On the same date, the Board issued an order re-opening the record for the purpose of taking further evidence withrespect to the matters set forth in the aforesaid motions and excep-tions, and remanding the proceeding to the Regional Director forthe Twenty-first Region (Los Angeles, California) for the purposeof conducting such further hearing.On August 18, 1939, the Acting Regional Director issued noticesand on August 25, 1939, amended notices of further hearing, whichwere duly served upon the parties.Pursuant to said notices, a hearingwas held on September 18 and 19, 1939, at Los Angeles, California,before Thomas S. Wilson, the Trial Examiner duly designated by theBoard.The Board, the Company, the Welders, and the U. A. W. A.-C. I. O. were duly represented by counsel, and the I. A. M., the A. F. ofL., and the U. A. W. A.-A. F. of L. by their representatives.Allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The Trial Examiner also reserved decision on a motion madeat the hearing by the U. A. W. A.-C. I. O. for permission to withdrawits previous motion to suspend the Direction of Election and substi-tute therefor a motion to suspend the Direction until such time . asan "election may be held without company domination or inter-ference."This motion is hereby denied..Pursuant to notice, a hearing was held before the Board on October25, 1939, at Washington, D. C., for the purpose of oral argument.TheU. A. W. A.-A. F. of L. was represented by counsel and participatedin the argument.None of the other parties appeared.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact which supersede, to the extent that theyare inconsistent with, the findings of fact made in the Board's aforesaidDecision and Direction of Election :SUPPLEMENTAL FINDINGS OF FACT1.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of Ainerica, Local No. 228, is a labororganization now affiliated with the American Federation of Labor.It admits to membership production and maintenance employees ofthe Company.3 14 N.L. R. B. 314. NORTH AMERICAN AVIATION INCORPORATED225United Automobile Workers of America, Amalgamated AircraftLocal 683, is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership production andmaintenance employees of the Company.II.THE QUESTION CONCERNING REPRESENTATIONOn October 10, 1938, the date of the first hearing herein, UnitedAutomobile Workers of America, Local No. 228, was affiliated withthe Committee for Industrial Organization. It was upon the basisof the evidence adduced at that hearing that we directed on July 25,1939, an election among the Company's employees in the general plantunit.The facts hereinafter mentioned were not brought to ourattention until after the date of that Direction of Election.In about January 1939, certain efforts were inaugurated lookingtoward the reaflliation of International Union, United AutomobileWorkers of America, with the American Federation of Labor, and amajority of the officers of Local No. 228 undertook to support thatmovement.On May 24, 1939, a vote was taken at a meeting of LocalNo. 228 on the question of reaffiliation with the American Federationof Labor.The vote at this election was 11 in favor of reaffiliation,On the date of this election, the files of Local No. 228contained approximately 1,000 membership record cards of past andpresent members and approximately 800 applications for membershipin Local No. 228, nearly all of which were executed in 1937 and 1938while the Local was affiliated with Committee for Industrial Organiza-tion.However, the record contains no evidence as to the number ofmembers of the Local in good standing on May 24 and the Local'spresident testified that he was unable to make an estimate in that-regard.Following said election, Local No. 228 was chartered by the Ameri-can Federation of Labor.However, no new membership cards havebeen executed since the date of change in affiliation and the maximumattendance at any meeting of Local No. 228 since that date has beenbetween 20 and 25 members.On the- basis of the above facts we find that the U. A. W. A.-A. F.of L. has made no adequate showing that it has a substantial repre-sentation in the general plant unit composed of approximately 2,500employees.`In this connection, we note its request that it appear onthe-ballot merely as the A. F. of L.The I. A. M. is the only other*Notice ofthis election was given by letter mailed to each member of the Local in goodstanding and by the distribution of approximately 3,000 printed handbills at the gatesof the Company's plant.5 SeeMatter of General Electric CompanyandThe G. B. IndustrialUnion of theBridge-portWorks, Incorporated,15 N. L.R. B. 1018. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. F. of L. organization in the plant and in our previous decision weexcluded it from the ballot for the reason that "there is no indicationin the record that any substantial number of employees desirerepresentation by the I. A. M."No additional evidence was adducedat the last hearing concerning the I.A. M.'s representation.United Automobile Workers of America affiliated with the Con-gress of Industrial Organizations has apparently accepted the lossof Local No.228 and has organized United Automobile Workers ofAmerica,Amalgamated Aircraft Local 683, which admits to member-:ship production and maintenance employees of the Company.Thereis no indication in the record as to the extent of its representationin the plant and it clearly does not desire an election at this time.We accordingly find that no question affecting commerce has arisen.concerning the representation of the Company's employees in thegeneral plant unit at its Inglewood,California,plant.We shallaccordingly dismiss the petition filed in this proceeding.We willentertain a new petition by either organization whenever it is.. ac-companied by a showing of a substantial representation among theemployees involved.Upon the basis of the above findings of fact and upon the entirerecord in the case,,the Board makes the following:CONCLUSION OF LAWNo question affecting commerce has arisen concerning the repre-sentation of employees of North American Aviation, Inc., in thegeneral plant unit at its Inglewood, California, plant, within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board, acting pursuant toSection 9 (c) of the National Labor Relations Act and Article III,Section 8, of National Labor Relations BoardRules and Regula-tions=Series 2, herebydismissesthe petition for investigation andcertification filed by United Automobile Workers of,America, LocalNo. 228, C. I. O.AIR.WILLIAM M. LEISExsoN took no part in the consideration ofthe above Supplemental Decision and Order.